Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00711-CV

                                      John DEVILBISS,
                                          Appellant

                                               v.

                                      Marjorie BURCH,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2016CV04843
                      Honorable Tommy Stolhandske, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, we vacate the judgment in part and
affirm in part. With respect to possession, we vacate the judgment of possession. We affirm the
judgment in all other respects. No costs of appeal are taxed against Appellant John Devilbiss.

       Appellee Burch’s motion to dismiss is DENIED.

       SIGNED May 30, 2018.


                                                _____________________________
                                                Karen Angelini, Justice